DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/193,090, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claims 19-22 require that in addition to the phosphoric, dichloroacetic or alkylsulfonic acid present as an intercalating agent within the electrolyte, some other .
This application repeats a substantial portion of prior Application No. 15/193,090, filed 6/26/2016, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
It is noted that at the current time, the application is cited as a continuation. This should be changed to a continuation-in-part, barring Applicant showing adequate support for claims 19-22 within the original disclosure of Application No. 15/193,090.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Specific language has to be added to the specification to support claims 19-22 that includes a mixture of the intercalating agent including phosphoric acid, dichloroacetic acid, the claimed alkylsulfonic acids and combinations thereof with a metal halide (claims 19-20), alkali metal salt (claim 21) and organic solvent (claim 22).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 2 state that the multiple particles of the coke or coal powder are supported thereon or confined therein (within the working electrode compartment and supported on or confined by the current collector, and as defined by claim 1 as being a part of the working electrode). Claim 2 additionally states that the multiple particles are not in electronic contact with the counter electrode.
The issue is that if the coal/coke powder is defined as the working electrode, if it is not in electronic contact with the counter electrode there is no electrochemical reaction that can take place. As the particles form a network of electron-conducting 
Paragraph [0046] and Fig. 2 of the printed publication show an electrically insulating, porous separating plate (38) that is placed between the anode and cathode to prevent internal short circuiting. This is a physical barrier (not an electronic barrier) between the anode and cathode. As the separator plate is porous, the electrolyte would make electronic contact between the anode and cathode, thus creating the circuit required for the electrochemical reaction to occur. As stated, without the electronic contact, no reaction would occur and therefore one of ordinary skill in the art would not be enabled to perform the electrochemical reaction within the system.
In relation to the Wands Factors.
There is no working example or guidance presented to support or enable the claimed structural orientation.
The nature of the invention and state of the art support electronic contact between the anode and cathode which can occur with physical separation, which is what the Examiner believes the Applicant is trying to claim.
As to the other Wands Factors, they are less relevant at this time and therefore will not be discussed.
For the purpose of examination it will be assumed that the working electrode and counter electrode are physically separated as per paragraph [0045] and Fig. 2 of the printed publication.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application 2009/0155578 of Zhamu et al (Zhamu ‘578) in view of WO 2014/140399 of Lopez et al, US patent application 2009/0028778 (Zhamu ‘778) and US patent application 2013/0001089 of Li et al. For an English equivalent of the Lopez reference, EP 2975001 of Lopez et al has been provided and will be cited for the rejections below.
As to claims 1, 4, 5, and 17 Zhamu ‘578 teaches a method of producing isolated graphene sheets from a supply of carbon containing therein domains of hexagonal Zhamu ‘578, [0002], [0004], [0040] – [0042]), said method comprising:5
(a) forming an intercalated carbon compound by an electrochemical intercalation procedure which is conducted in an intercalation reactor (Zhamu ‘578, [0055] and Fig. 2), wherein said reactor contains (i) a liquid solution electrolyte comprising an intercalating agent (Zhamu ‘578, [0056] and Fig. 2); (ii) a working electrode that contains said carbon compound as an active material in ionic contact with said liquid solution electrolyte (Zhamu ‘578, [0056] and Fig. 2); and (iii) a counter electrode in ionic contact with said liquid solution electrolyte (Zhamu ‘578, [0056] and Fig. 2),
and wherein a current is imposed upon said working electrode and said counter electrode at a current density for a duration of time sufficient for effecting electrochemical intercalation of said intercalating15 agent into said interlayer spacing (Zhamu ‘578, [0072] and [0073]); and
(b) exfoliating and separating said hexagonal carbon atomic interlayers from said intercalated carbon compound using an ultrasonication, thermal shock exposure, mechanical shearing treatment, or a combination thereof to produce said isolated graphene sheets (Zhamu ‘578, [0033], [0050], [0055] and [0072] – [0074]).

    PNG
    media_image1.png
    473
    516
    media_image1.png
    Greyscale

As stated within Zhamu ‘578 a carbon or graphite fiber (40) that comprises domains of hexagonal carbon atoms (i.e. graphene therein) is subjected to an electrochemical intercalation process within a reactor (32) such that the reactor contains a working electrode (34/40) and a counter electrode (36) as well as a liquid electrolyte.
After the electrochemical intercalation process, the intercalated carbon material is exfoliated and separated using a thermal shock process followed by an ultrasonic process to produce the isolated graphene sheets. Additional processes performed to the exfoliated fiber include separation by a mechanical shearing treatment (Zhamu ‘578, [0050]).
Zhamu ‘578 does not teach that the carbon compound supplied is a coke or coal powder from the desired selected species or combinations thereof.
Lopez teaches of a method for producing graphene from pre-graphitic material (Lopez, [0011]).
Lopez additionally teaches that graphene can be produced from pre-graphitic material including petroleum coke, coal-derived coke and synthetic coke (Lopez, [0021] – [0022]).
Lopez states that the pre-graphitic material is desirable to be utilized because it has economic, environmental, energetic and strategic advantages to graphitic based materials (Lopez, [0014]).
Lopez further teaches that the pre-graphitic material (i.e. coke) used as a precursor in the method of the invention can become transformed into graphene using processes described in the state of the art that comprise the use of graphite or graphitic Lopez, [0027]).
Zhamu ‘778 teaches that graphite fibers (like that of Zhamu ‘578) undergo steps including an electrochemical intercalation, exfoliation and separation process to produce isolated graphene sheets (Zhamu ‘778, [0037] – [0040] and [0042]).
As Lopez states that the coke material can undergo the same processes as that of graphite fibers as per the Zhamu references, one of ordinary skill in the art would expect a predictable result in the substitution of the fibers within the Zhamu references with coke in forming the desired isolated graphene sheets.
Additionally one of ordinary skill in the art would have sufficient motivation to modify Zhamu ‘578 as per Lopez in view of Zhamu ‘778 because the utilization of coke within the process has economic, environmental, energetic and strategic advantages to graphitic based materials.
Therefore to a person of ordinary skill in the art, before the effective filing date of the claimed invention, it would have been obvious to modify Zhamu ‘578 as per Lopez in view of Zhamu ‘778 in order to utilize a carbon compound that has economic, environmental, energetic and strategic advantages to graphitic based materials, and would also produce the desired result in isolated graphene sheets as the product of the process.
As modified, Zhamu ‘578 in view of Lopez and Zhamu ‘778 do not teach a wetting agent within the electrolyte that can become intercalated with the intercalating agent during the electrochemical process. Zhamu ‘578 in view of Lopez and Zhamu ‘778 also do not teach that the specified intercalating agent.
Li teaches to electrochemical intercalating processes and exfoliation process to produce high-quality graphene sheets (Li, [0004]).
Li additionally teaches that within the electrolyte, the intercalating agent comprises an acid, such as acetic or citric acid (i.e. carboxylic acids) or nitric acid (Li, [0006]), like that of Zhamu ‘578 (Zhamu ‘578, [0055]), as well as disclosing the equivalence of phosphoric acid (H3PO4) to those acids (Li, [0006]).
Li also discloses that within the acid solution, to utilize an anionic surfactant like sodium dodecyl sulfate to allow for gentle intercalation of the surfactant into the grain boundaries of the carbon material, thus facilitating the formation and isolation of the desired graphene sheets (Li, [0006], [0026] – [0031]).
Li further teaches that the quality of the graphene sheets can be improved by using the low voltage application which facilitates less oxidation of the carbon material and in the presence of the acid and surfactant still facilitates the formation of the desired graphene sheets (Li, [0034]).
As Li discloses the same acid and surfactant as that of the claimed invention, one of ordinary skill in the art would expect them to act in the same manner during a similar electrochemical intercalation process as per Zhamu ‘578 (see MPEP 2112.01 I and II).
Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify Zhamu ‘578 as per Li so as to utilize the desired intercalating agent in combination with a wetting agent to facilitate formation of high-quality graphene sheets as per the electrochemical processes of the carbon starting material.
As to claim 2, Zhamu ‘578 in view of Lopez, Zhamu ‘778 and Li teach to the method of claim 1.
Zhamu ‘578 additionally teaches that the carbon material comprise multiple particles (40) dispersed in20 the liquid solution electrolyte, disposed in a working electrode compartment, and supported or confined by a current collector (34) in electronic contact therewith, and wherein said working electrode compartment and said multiple particles supported thereon or confined therein are not in physical contact with said counter electrode due to the insulating porous separator plate (38) (Zhamu ‘578, [0056] and Fig. 2).
As to claim 3, Zhamu ‘578 in view of Lopez, Zhamu ‘778 and Li teach to the method of claim 2.
Zhamu ‘578 additionally states that the carbon segments (i.e. carbon particles) form a continuous electron path with respect to the anode plate (Zhamu ‘578, [0056]). Additionally as seen in Fig. 2, they cluster together to form a network of electron-conducting pathways (Zhamu ‘578, Fig. 2).
As to claims 6 and 7, Zhamu ‘578 in view of Lopez, Zhamu ‘778 and Li teach to the methods of claims 1 and 2.
Zhamu ‘578 teaches that fresh electrolyte may be supplied from an electrolyte supply, thus deeming obvious an intermittent supply of the electrolyte to the working electrode compartment (Zhamu ‘578, [0056] and Fig. 2).
Zhamu ‘578 does not specifically state that the process is performed continuously or intermittently such that additional carbon material is introduced into the working electrode compartment intermittently or continuously.
Zhamu ‘778 teaches that more than one electrochemical intercalating process is performed, thus deeming obvious an intermittent supply of chemicals (both electrolyte and carbon material) into a reactor for use (Zhamu ‘778, Examples 6-8).
Therefore it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhamu ‘578 as per Zhamu ‘778 so as to be capable of performing more than one electrochemical reaction within the reactor.
As to claim 10, Zhamu ‘578 in view of Lopez, Zhamu ‘778 and Li teach to the methods of claim 1.
Zhamu ‘578 additionally teaches that mechanical shearing treatments include air milling, ball milling, and rotating-blade milling (Zhamu ‘578, [0050] and [0055]).
As to claims 11-13, Zhamu ‘578 in view of Lopez, Zhamu ‘778 and Li teach to the methods of claim 1.
Zhamu ‘578 additionally teaches the current density is in a range between 50 to 600 A/m2, preferably between 100 to 400 A/m2 (Zhamu ‘578, [0056]) thus deeming obvious the claimed ranges (see MPEP 2144.05 I).
As to claim 14, Zhamu ‘578 in view of Lopez, Zhamu ‘778 and Li teach to the methods of claim 1.
Zhamu ‘578 additionally teaches the thermal shock exposure comprising heating he intercalated carbon material to 600 [Symbol font/0xB0]C for 30 seconds, and more generally between 300 to 1100 [Symbol font/0xB0]C for a duration of 10 seconds to 2 minutes, thus disclosing the claimed range (Zhamu ‘578, [0055]
As to claims 15 and 18, Zhamu ‘578 in view of Lopez, Zhamu ‘778 and Li teach to the methods of claim 1.
Zhamu ‘578 teaches that the electrochemical intercalation and subsequent exfoliation and separation processes can produce graphene sheets containing platelets having between two graphene sheets to approximately 43 graphene sheets (Zhamu ‘578, [0074]).
Zhamu ‘578 additionally teaches that multiple graphene sheets can be converted into single-layer graphene through another cycle of intercalation and exfoliation (Zhamu ‘578, [0058]), including taking the isolated graphene sheets, re-intercalating them through a chemical intercalation process, exfoliating them utilizing a thermal shock process and determining their thickness as single layer graphene sheets (thus performing a separation process to obtain the sheets for analysis/measurement) (Zhamu ‘578, [0064]).
Zhamu ‘778 teaches that the intercalating, exfoliating and separating processes can be repeated on the initially isolated graphene sheets to obtain ultra-thin NGPs including single-layer graphene sheets including taking the isolated graphene sheets, re-intercalating them through a chemical or electrochemical intercalation, exfoliating them utilizing a thermal shock process and separating them to obtain single-layer graphene sheets (Zhamu ‘778, [0063] – [0066], [0069] – [0071]).
As to claim 16, Zhamu ‘578 in view of Lopez and Zhamu ‘778 teach to the methods of claim 1.
Zhamu ‘578 additionally teaches that the isolated graphene sheets contain few layer graphene having between 2-43 hexagonal carbon atomic graphene planes (Zhamu ‘578, [0074]), thus disclosing the claimed range.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu ‘578 in view of Lopez, Zhamu ‘778 and Li as applied to claim 1 above, and further in view of US patent application 2014/0027299 of Loh et al.
As to claims 8 and 9 Zhamu ‘578 in view of Lopez, Zhamu ‘778 and Li teach to the method of claim 1.
Zhamu ‘578 in view of Lopez, Zhamu ‘778 and Li do not teach the concentration of coke or coal within the electrolyte being higher than 20% or 50% by weight.
Loh discloses a method for the electrochemical production of graphene and other expanded graphitic materials (Loh, [0002] and [0058]).
Additionally Loh teaches that the amount of carbon material within the electrolyte comprises between 25-60 wt. percent of the unpurified graphitic material as well as additionally 0.1-10 wt. percent graphite flake which facilitates the slurry having enough conductivity to process the graphitic material into the desired graphene product (Loh, [0027] – [0030], [0037] – [0040]).
Therefore a person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zhamu ‘578 in view of Lopez, Zhamu ‘778 and Li as per Loh so as to utilize the desired carbon material concentration within the electrolyte to facilitate sufficient electrical conductivity within the slurry as well .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application 2009/0155578 of Zhamu et al (Zhamu ‘578) in view of WO 2014/140399 of Lopez et al, US patent application 2009/0028778 (Zhamu ‘778), US 2014/0027299 of Loh et al and US patent application 2013/0327648 of Grant et al. For an English equivalent of the Lopez reference, EP 2975001 of Lopez et al has been provided and will be cited for the rejections below.
As to claim 23 Zhamu ‘578 teaches a method of producing isolated graphene sheets from a supply of carbon containing therein domains of hexagonal carbon atoms and/or hexagonal carbon atomic interlayers with an interlayer spacing (Zhamu ‘578, [0002], [0004], [0040] – [0042]), said method comprising:5
(a) forming an intercalated carbon compound by an electrochemical intercalation procedure which is conducted in an intercalation reactor (Zhamu ‘578, [0055] and Fig. 2), wherein said reactor contains (i) a liquid solution electrolyte comprising an intercalating agent (Zhamu ‘578, [0056] and Fig. 2); (ii) a working electrode that contains said carbon compound as an active material in ionic contact with said liquid solution electrolyte (Zhamu ‘578, [0056] and Fig. 2); and (iii) a counter electrode in ionic contact with said liquid solution electrolyte (Zhamu ‘578, [0056] and Fig. 2),
and wherein a current is imposed upon said working electrode and said counter electrode at a current density for a duration of time sufficient for effecting Zhamu ‘578, [0072] and [0073]); and
(b) exfoliating and separating said hexagonal carbon atomic interlayers from said intercalated carbon compound using an ultrasonication, thermal shock exposure, mechanical shearing treatment, or a combination thereof to produce said isolated graphene sheets (Zhamu ‘578, [0033], [0050], [0055] and [0072] – [0074]).

    PNG
    media_image1.png
    473
    516
    media_image1.png
    Greyscale

As stated within Zhamu ‘578 a carbon or graphite fiber (40) that comprises domains of hexagonal carbon atoms (i.e. graphene therein) is subjected to an electrochemical intercalation process within a reactor (32) such that the reactor contains a working electrode (34/40) and a counter electrode (36) as well as a liquid electrolyte.
After the electrochemical intercalation process, the intercalated carbon material is exfoliated and separated using a thermal shock process followed by an ultrasonic process to produce the isolated graphene sheets. Additional processes performed to the exfoliated fiber include separation by a mechanical shearing treatment (Zhamu ‘578, [0050]).
Zhamu ‘578 does not teach that the carbon compound supplied is a coke or coal powder from the desired selected species or combinations thereof.
Lopez teaches of a method for producing graphene from pre-graphitic material (Lopez, [0011]).
Lopez additionally teaches that graphene can be produced from pre-graphitic material including petroleum coke, coal-derived coke and synthetic coke (Lopez, [0021] – [0022]).
Lopez states that the pre-graphitic material is desirable to be utilized because it has economic, environmental, energetic and strategic advantages to graphitic based materials (Lopez, [0014]).
Lopez further teaches that the pre-graphitic material (i.e. coke) used as a precursor in the method of the invention can become transformed into graphene using processes described in the state of the art that comprise the use of graphite or graphitic materials as starting materials. Lopez goes on to state that one such reference is US patent application 2009/0028778 of Zhamu et al (Lopez, [0027]).
Zhamu ‘778 teaches that graphite fibers (like that of Zhamu ‘578) undergo steps including an electrochemical intercalation, exfoliation and separation process to produce isolated graphene sheets (Zhamu ‘778, [0037] – [0040] and [0042]).
As Lopez states that the coke material can undergo the same processes as that of graphite fibers as per the Zhamu references, one of ordinary skill in the art would expect a predictable result in the substitution of the fibers within the Zhamu references with coke in forming the desired isolated graphene sheets.
Additionally one of ordinary skill in the art would have sufficient motivation to modify Zhamu ‘578 as per Lopez in view of Zhamu ‘778 because the utilization of coke 
Therefore to a person of ordinary skill in the art, before the effective filing date of the claimed invention, it would have been obvious to modify Zhamu ‘578 as per Lopez in view of Zhamu ‘778 in order to utilize a carbon compound that has economic, environmental, energetic and strategic advantages to graphitic based materials, and would also produce the desired result in isolated graphene sheets as the product of the process.
As modified, Zhamu ‘578 in view of Lopez and Zhamu ‘778 do not teach the intercalating agent comprises a metal halide.
Loh discloses a method for the electrochemical production of graphene and other expanded graphitic materials (Loh, [0002] and [0058]).
Loh additionally teaches that the electrochemical intercalating process can be performed in an organic solvent and a salt, specifically the electrolyte comprising a combination of propylene carbonate and lithium perchlorate or ethylene carbonate (Loh, [0038]).
Grant teaches that electrochemical intercalation of lithium into carbon based components (including coke) can be done in a non-aqueous solvent like propylene carbonate with an alkali metal salt such as a metal halide (Grant, [0008] – [0010], [0013] – [0027]). 
As Loh teaches the intercalation process with lithium salts (and even suggests other salts of potassium, sodium and the like can be used, Loh, [0038]) and Grant teaches alkali metal halides as specific species as alterative intercalating components, .

Allowable Subject Matter
Claims 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794